PER CURIAM.
We reverse defendant’s sentences for burglary and attempted robbery. The burglary in this case was a first degree felony punishable by life. The trial court applied the sentencing guidelines and sentenced defendant on the basis of a presumptive sentence which resulted from scoring the primary offense, burglary, as a life felony. However, at the time of defendant’s sentencing, the guidelines’ category 5 burglary scoresheet did not provide for scoring a first degree felony punishable by life. Thus the burglary charge should have been scored as a first degree felony. Vileta v. State, 454 So.2d 792, 794 (Fla. 2d DCA 1984).
If the scoresheet had reflected the correct number of points, the total would have produced a presumptive sentence of three years. Accordingly, defendant’s concurrent four-year sentences on each charge were outside the guidelines. Because no reasons were given for the departure, we reverse and remand for re-sentencing.
RYDER, C.J., and OTT and LEHAN, JJ., concur.